significant index number department of the treasury internal_revenue_service washington d c tax exempt and sov er mor mar ein - plan no sponsor plan re wn dear '- - upon review of the original submission requesting the 5-year and has been granted upon review of the material facts by this this letter constitutes notice that the ruling letter dated date approving a 5-year automatic_extension for amortizing the unfunded liabilities as described in sec_431 and sec_431 of the internal_revenue_code code and sec_304 and sec_304 of the employee_retirement_income_security_act_of_1974 erisa of the plan as of date has been revoked this revocation request was made by your authorized representatives subsequent to discussions concerning your request for a change in funding method for the plan effective for the plan_year beginning july office we note that the ruling letter dated date was issued with ein and plan no automatic_extension and after discussions with your authorized representatives we have determined that this and other errors were a result of mistakes in the submission and the ruling letter should have been issued with ein as a consequence of this revocation the 5-year automatic_extension for amortizing the unfunded liabilities of the plan as of date as reflected in the funding_standard_account of the plan and in the schedules mb of form_5500 filed for the plan for each plan_year since the plan_year beginning july funding_standard_account for the plan_year beginning july subsequent plan_year must be re-determined without taking the 5-year amortization into account all schedules mb filed for plan years beginning on or after july must be amended to reflect the revocation however since it has been represented that this revocation has not resulted in an accumulated_funding_deficiency in any year it is sufficient to attach a reconciliation of the funding_standard_account to the schedule mb of form_5500 filed for the plan_year ending june ceases to exist accordingly the and plan no and each - we have sent a copy of this letter to each of your authorized representatives to the manager ep classification in baltimore maryland and to the manager ep compliance unit in chicago your request for a change in funding method for the plan effective for the plan_year beginning july handled separately if you have any questions please contact please contact id is still under review and will be yat - - sincerely yours david m ziegler manager employee_plans actuarial group ce
